DETAILED ACTION
In Applicant’s Response filed 5/10/2021, Applicant has cancelled claims 15-32. Currently, claims 1-14 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, drawn to claims 1-14, in the reply filed on 5/10/2021 is acknowledged.  The traversal is on the ground(s) that “examining the three inventions together would not place a serious burden on the Examiner since the features of the bandage are common to the three groups” (applicant’s arguments; page 6 of 8).  This is not found persuasive because the system of invention II does not require use of a pressure bandage that is the same as that of invention I (see restriction requirement pages 2-3). Also, the pressure bandage of invention I can be used in a materially different process than the method of invention III because, i.e., the bandage of invention I can be applied to any anatomical location on the body of a patient and is not configured specifically for application to the location of a surgical site as required by the method of invention III (restriction requirement pages 3-4). Additionally, the system of invention II is used in a materially different process than the method of invention III because, i.e. the bandage used in the system of invention II is configured to be applied to an anatomical location at which a medical device is configured to be , the requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  in claim 8, line 1 should be amended to recite: “wherein the pressure”; in claim 9, lines 5-6 should be amended to recite: “wherein the center portion of the elastic sheet has outer edges forming a shape that is substantially the same as the third predetermined shape…”..  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohyama et al (EP 0614652A1).
Regarding claim 1, Ohyama discloses a pressure bandage (sticking material for hemostasis i.e. a hemostatic adhesive bandage such as element 22, Fig. 15; pg 1 lines 5-6) comprising:
an elastic sheet (base material 1 having pressing plate 21, Fig. 15) having a first coefficient of elasticity (pg 3 lines 33-34 - "a base material made of a stretchable material having a recovery property") and an adhesive side (adhesive layer 2, Fig. 15 - adhesive side is formed on one surface of base material 1; pg 4 lines 48-49);
a resilient pad (pad 3, Fig. 15) having a second coefficient of elasticity (pg 3 lines 34-37 - "a pad with an adequate thickness, having a hardness and a slight elasticity") and affixed to the adhesive side of the elastic sheet (pg 3 line 34);
wherein the elastic sheet (base material 1) has a first predetermined shape (Fig. 15 - see base material 1 having a predetermined shape of a rounded rectangle; pg 6 lines 4-5 - "Although this base material is sometimes formed in square, circle, oval, etc,, preferred is often a long strip shape") that is configured to be applied to a corresponding anatomical location on the body of a patient (device is intended to be adhered to the skin surface of a patient – pg 6 lines 9-10);
wherein the first coefficient of elasticity and the second coefficient of elasticity are related such that, when the elastic sheet is stretched and adhered to the body of the patient, 
Regarding claim 2, Ohyama discloses the pressure bandage as claimed (see rejection of claim 1) and also discloses that the predetermined amount of pressure applied by the pressure bandage when applied to the anatomical location on the body of the patient reduces or eliminates blood flow in capillary vessels of the patient (provides hemostasis - page 3 lines 30-50).
Regarding claim 3, Ohyama discloses the pressure bandage as claimed (see rejection of claim 1) and also discloses that the predetermined amount of pressure exerted by the pressure bandage when applied in the anatomical location on the body of the patient applies a pressure against the patient's blood vessels in the anatomical location of at least approximately 8mmHG (initial force of pressure is at least approximately 11 mmHg and at least approximately 9 mmHg 1 hr after application – results table on page 13; these values are both greater than 8 mmHg and therefore meet the limitation of being “at least” 8 mmHg).
Regarding claim 8, Ohyama discloses the pressure bandage as claimed (see rejection of claim 5) and also discloses that the pressure bandage is configured to be applied to one or more of the following anatomical regions of a patient: an abdominal region, an upper chest region, a lumbar back region, and an inguinal crease region (device is capable of being applied to these regions, further, Ohyama teaches use/application to multiple anatomical regions on page 14 lines 7-13- "it is possible to securely conduct the hemostasis of the puncture of artery, and effective hemostasis can be made to arteries located close to bones such as ulnar artery and dorsalis pedis artery in addition to radial artery. Further, the present invention is applicable to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al (EP 0614652A1).
Regarding claim 4, Ohyama discloses the pressure bandage as claimed (see rejection of claim 1) but Ohyama does not disclose that the predetermined amount of pressure exerted by the pressure bandage when applied in the anatomical location on the body of the patient is, specifically, in the range of approximately 5-30mmHG. Ohyama does, however, teach that the predetermined amount of pressure can be adjusted through changing the structure of the bandage ("The pads were put on the radial arteries of left and right wrists, and the sticking material was stuck for a minute under the following four conditions: (1) under non-extension of the sticking material (2) while extending the sticking material by 1 cm each side (total 2 cm) (3) while extending the sticking material by 2 cm each side (total 4 cm) (4) while extending the sticking material by 3 cm each side (total 6 cm)"; table 1). Ohyama also teaches that the initial force of pressure is at least approximately 11 mmHg and that the pressure is at least approximately 9 mmHg 1 hr after application (results table on page 13) which overlaps with the claimed range of 5-30mmHg. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the device of Ohyama so that the predetermined amount of pressure is within the specific range of 5-30 mmHg in order to tailor the pressure bandage to a patient specific treatment and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 5, Ohyama discloses the pressure bandage as claimed (see rejection of claim 4) but Ohyama does not disclose that the predetermined amount of pressure is, specifically, in the range of approximately 10-25mmHG. Ohyama does, however, teach that the 
Regarding claim 6, Ohyama discloses the pressure bandage as claimed (see rejection of claim 5) but Ohyama does not disclose that the predetermined amount of pressure is, specifically, in the range of approximately 15-20mmHG. Ohyama does, however, teach that the predetermined amount of pressure can be adjusted through changing the structure of the bandage ("The pads were put on the radial arteries of left and right wrists, and the sticking material was stuck for a minute under the following four conditions: (1) under non-extension of the sticking material (2) while extending the sticking material by 1 cm each side (total 2 cm) (3) while extending the sticking material by 2 cm each side (total 4 cm) (4) while extending the sticking material by 3 cm each side (total 6 cm)"; table 1). Ohyama also teaches that the initial 
Regarding claim 7, Ohyama discloses the pressure bandage as claimed (see rejection of claim 5) but Ohyama does not disclose that the predetermined amount of pressure is, specifically, in the range of approximately 5-15mmHG. Ohyama does, however, teach that the predetermined amount of pressure can be adjusted through changing the structure of the bandage ("The pads were put on the radial arteries of left and right wrists, and the sticking material was stuck for a minute under the following four conditions: (1) under non-extension of the sticking material (2) while extending the sticking material by 1 cm each side (total 2 cm) (3) while extending the sticking material by 2 cm each side (total 4 cm) (4) while extending the sticking material by 3 cm each side (total 6 cm)"; table 1). Ohyama also teaches that the initial force of pressure is at least approximately 11 mmHg, but can be as high as 141+/-26 mmHg and that the pressure is at least approximately 9 mmHg 1 hr after application, but can be as high as 121 +/- 17 mmHg (results table on page 13) which are values that overlap with the claimed range of 5-15mmHg. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the device of Ohyama so that the 
Regarding claim 9, Ohyama discloses the pressure bandage as claimed (see rejection of claim 1) and also discloses that the elastic sheet (1) has a center portion (pressing plate 21 is located at the center of the base portion 1 as shown in Fig. 15) with a second predetermined shape (as shown in Fig. 15 pressing plate 21 has a second predetermined shape of a rectangle); wherein the resilient pad (3) has peripheral edges (inherent structural characteristic shown i.e. in fig 15) forming a third predetermined shape (pad 3 has a predetermined shape as shown in fig 15; also Ohyama discloses that the pad is capable of being formed in one of various shapes which each inherently have peripheral edges forming a third predetermined shape – page 5 lines 16-22); and
wherein a center portion of the elastic sheet has outer edges forming a shape (Fig. 15 - see outer edges of pressing plate 21 forming a rectangle) that is substantially the same as the third predetermined shape of the resilient pad (Fig. 15 - see rectangular shape of pressing plate 21 and note rectangular shape of pad 3) but larger (as shown in fig 15 pressing plate 21 has a larger size than the pad 3). Ohyama further discloses that the pad has a long edge to short edge ratio in the range of 1:1 to 1:4 (page 5 lines 17-19 - "In the case of oval, elliptical and rectangular, the ones having the ratio of the short side to the long side being up to about 1:4 are preferred., the ratio is usually within the range of from about 1:1 to about 1:4"). While Ohyama fails to specifically teach such that peripheral edges of the resilient pad are substantially equally spaced from the outer edges of the center portion of the elastic sheet, .

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al (EP 0614652A1) in view of Kolte et al (US 2004/0049146).
Regarding claim 10, Ohyama discloses the invention substantially as claimed (see rejection of claim 9) but does not explicitly disclose that each of the second and third predetermined shapes is substantially triangular. 
Kolte discloses a wound dressing (figs 1-2) comprising a sheet with a center portion and absorbent pad 11 (located at the center portion of the sheet) which each have a predetermined shape (as shown in fig 2) wherein both predetermined shapes are substantially triangular (as shown in fig 2 and highlighted in the annotated figure below). Kolte also teaches that the shape of the dressing is designed to achieve better conformity to protruding parts of the body which are difficult to secure a dressing to due to the anatomical complexity of such areas (para [0002;0015]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Ohyama such that the 
ANNOTATED FIG 2 of Kolte et al (US 2004/0049146)

    PNG
    media_image1.png
    668
    909
    media_image1.png
    Greyscale

Regarding claim 11, Ohyama in view of Kolte discloses the invention substantially as claimed (see rejection of claim 10) and Kolte further teaches that the substantially triangular shape of the center portion of the pressure bandage includes a first outer edge, a second outer edge, and a third outer edge (the three sides of the absorbent element 11 shown in fig 2 define the three outer edges of the substantially triangular shape of the center portion of the dressing); and
wherein the first predetermined shape includes the substantially triangular shape of the center portion (the outline of the sheet forming the dressing is substantially triangular like the outline of element 11 as shown in fig 2 and the annotated figure above) as well as a first lobe nd annotated figure below). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Ohyama in view of Kolte so that the device is configured such that the substantially triangular shape of the center portion of the pressure bandage includes a first outer edge, a second outer edge, and a third outer edge; and wherein the first predetermined shape includes the substantially triangular shape of the center portion as well as a first lobe extending from a first vertex between the first outer edge and the second outer edge, a second lobe extending from a second vertex between the second outer edge and the third outer edge, and a third lobe extending from a third vertex between the third outer edge and the first outer edge, as taught by Kolte, in order to further the goal of providing better conformity to skin surfaces on a user’s body.
2nd ANNOTATED FIG 2 of Kolte et al (US 2004/0049146)

    PNG
    media_image2.png
    668
    909
    media_image2.png
    Greyscale

Regarding claim 12, Ohyama in view of Kolte discloses the invention substantially as claimed (see rejection of claim 10) and Kolte further teaches that the first lobe forms a first skin anchor, the second lobe forms a second skin anchor and the third lobe forms a third skin anchor (each of the lobes identified in the 2nd annotated figure above is interpreted as being a skin “anchor” because it is configured to secure/hold the dressing in place on the body – see i.e. para [0062-0063 which describes application of the dressing during use). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Ohyama in view of Kolte so that the device is configured such that the first lobe forms a first skin anchor, the second lobe forms a second skin anchor and the third lobe forms a third skin anchor, as taught by Kolte, in order to further the goal of providing better conformity to skin surfaces on a user’s body.

Regarding claim 13, Ohyama in view of Kolte discloses the invention substantially as claimed (see rejection of claim 12) and Kolte further teaches that the first elastic skin anchor has a first anchor shape and the second elastic skin anchor has a second anchor shape that is different from the first anchor shape (as shown in fig 2 of Kolte and in the 2nd annotated figure above, the shape of the first lobe is slightly different from the shape of the second and third lobes thereby providing anchor portions with different shapes). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Ohyama in view of Kolte so that the device is configured such that the first elastic skin anchor has a first anchor shape and the second elastic skin anchor has a second anchor shape that is different from the first anchor shape, as taught by Kolte, in order to further the goal of providing better conformity to skin surfaces on a user’s body.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al (EP 0614652A1) in view of Aoyagi et al (US 2012/0189796).
claim 14, Ohyama discloses the pressure bandage as claimed (see rejection of claim 1) and also discloses a liner affixed to the adhesive side of the elastic sheet (pg 6 lines 23-31), wherein the liner is configured to facilitate removing distinct sections of the liner in a predetermined sequence (pg 6 lines 23-31). Ohyama is generally silent, however, as to the structure of the liner and fails to specifically teach wherein the liner includes a plurality of cut lines separating the liner into distinct sections, wherein the cut lines are configured to facilitate removing the distinct sections of the liner in a predetermined sequence.
Aoyagi teaches an adhesive skin patch comprising a sheet (backing 10, Fig. 2C) having an adhesive side (adhesive layer 20, Fig. 2C; para [0058] - “adhesive layer 20 may be formed so as to cover the entire surface of the backing 10"), and a liner (liner 30) affixed to the adhesive side of the sheet (Fig. 2C - see liner 30 affixed to adhesive layer 20 of backing 10; para [0014] - "a release liner covering the pressure-sensitive adhesive surface"). Aoyagi further teaches wherein the liner includes a plurality of cut lines (cut lines 31, Fig. 2A) separating the liner into distinct sections (regions 30a,30b, Fig. 2A - see regions 30a and 30b as substantially distinct), wherein the cut lines are configured to facilitate removing the distinct sections of the liner in a predetermined sequence (the liner of Aoyagi is capable of being removed in a predetermined sequence; para [0098] - "facilitating the operation of sequentially cutting the connection parts 32 along the parting line C and separating (removing) the first region 30a from the pressure-sensitive adhesive surface 20a while splitting the release liner 30 to thereby remove the first region 30a in advance of removing the second region 30b"). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786